Exhibit 10.21

AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT

This AMENDMENT NUMBER ONE TO BUSINESS FINANCING AGREEMENT (this “Amendment”),
dated as of February 21, 2014, is entered into by and between BRIDGE BANK,
NATIONAL ASSOCIATION (“Lender”), and E2OPEN, INC., a Delaware corporation
(“Borrower”), with reference to the following facts:

A. Borrower and Lender previously entered into that certain Business Financing
Agreement, dated as of October 7, 2013 (the “Agreement”);

B. Borrower has requested that Lender (1) eliminate the cap on total
consideration that Borrower may pay for Permitted Acquisitions, and (2) permit
cash maintained outside of the United States to exceed $2,000,000; and

C. Lender has agreed with such requests, subject to the terms and conditions of
this Amendment.

NOW, THEREFORE, in consideration of the foregoing, Lender and Borrower hereby
agree as follows:

1. Defined Terms. All initially capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.

2. Amendments to Section 1.1. The following definitions set forth in Section 1.1
of the Agreement are hereby amended in their entirety as follows:

“Permitted Acquisition” means any acquisition (a) by Borrower of all of the
Ownership Interests of any Person or (y) by Borrower or any of its wholly-owned
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Ownership Interests of, or a business line or
unit or a division of, any Person; provided that:

(i) immediately prior to, and after giving effect thereto, no Event of Default
or Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated in accordance
with all applicable laws and in conformity with the requirements of all
applicable laws;

(iii) Borrower shall have taken, or caused to be taken, as of the date of such
acquisition, each of the actions set forth in Sections 5.16;

(iv) Borrower shall be in compliance with the financial covenants set forth in
Sections 5.13 on a pro forma basis after giving effect to such acquisition as of
the last day of the fiscal quarter most recently ended for which the financial
statements are available;

(v) Borrower shall have delivered to Lender (A) at least 30 days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
Section 5.16 on a pro forma basis as required under clause (iv) above, (ii) all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with Section 5.16, and
(iii) annual Adjusted EBITDA sufficient to service any Acquired Debt, earn-out
payments and seller-carry-back

 

1



--------------------------------------------------------------------------------

Subordinated Debt, and (B) promptly upon request by Lender, (i) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Lender) and a summary thereof with a
description of the acquisition, price of acquisition (to include cash and
non-cash portions, including earn-outs, etc.), and (ii) quarterly and annual
financial statements of the Person whose Ownership Interests or assets are being
acquired for the twelve month (12) month period immediately prior to such
proposed Permitted Acquisition, including any audited financial statements that
are available;

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same or substantially similar business or lines of business in which
Borrower and/or its subsidiaries are engaged as of the Closing Date;

(vii) the assets being acquired are located within the United States or the
Person whose Ownership Interests are being acquired is organized in a
jurisdiction located within the United States; provided that if the assets being
acquired are not located within the United States or the Person whose Ownership
Interests are being acquired is organized in a jurisdiction located outside the
United States, then concurrent with the closing of the Permitted Acquisition,
Borrower shall grant to Lender a security interest in 64% of the issued and
outstanding Ownership Interests of such foreign Person entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Ownership Interests of such foreign Person not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2));

(viii) any seller carryback Debt incurred in connection with the proposed
acquisition shall be Subordinate Debt, shall contain no covenants, and shall
otherwise be on terms and conditions (including maturity, rate of interest and
amortization) acceptable to Lender in its sole and absolute discretion;

(ix) other than seller carryback Debt permitted under clause (viii) above, no
other Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its subsidiaries as a result of such acquisition, other than
Acquired Debt, and no Liens will be incurred, assumed, or would exist with
respect to the Assets of any Borrower or its Subsidiaries as a result of such
acquisition other than Permitted Liens; and

(x) such Permitted Acquisition shall be non-hostile and the applicable seller
shall have taken all corporate, partnership or limited liability company, as
applicable, action necessary to authorize the execution and delivery of the
applicable purchase agreement and purchase documents, and the consummation of
the transactions contemplated thereby.

“Revolving Interest Rate” means (a) with respect to Advances against Eligible
Receivables, a per annum rate equal to the Prime Rate minus 0.25 percentage
points, and (b) with respect to Advances against Unbilled Eligible Receivables,
a per annum rate equal to the Prime Rate plus 0.25 percentage points. After an
Event of Default, the outstanding principal balance of all Revolving Advances
shall accrue interest at the Default Rate.

3. Amendment to Section 5.8. Section 5.8 of the Agreement is hereby amended in
its entirety as follows:

 

  5.8

Accounts. Maintain its primary banking relationship with Lender and, in the case
of any deposit accounts not maintained with Lender, grant to Lender a first
priority perfected security interest in and “control” (within

 

2



--------------------------------------------------------------------------------

  the meaning of Section 9104 of the California Uniform Commercial Code) of such
deposit account pursuant to documentation acceptable to Lender. Without limiting
the generality of the foregoing, Borrower shall, at all times, maintain an
average monthly account balance of not less than $4,500,000 in unrestricted
cash, cash equivalents and investments on deposit with Lender.

4. Replacement Exhibit D. Exhibit D attached to the Agreement is hereby replace
with Exhibit D attached to this Amendment.

5. Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment is subject to and contingent upon the fulfillment of each and every
one of the following conditions to the satisfaction of Lender:

(a) Lender shall have received (i) this Amendment, duly executed by Borrower,
and (ii) the Acknowledgment and Agreement of Guarantors attached hereto, duly
executed by each Guarantor;

(b) No Event of Default or Default shall have occurred and be continuing; and

(c) All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

6. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender that:

(a) No Event of Default or Default is continuing;

(b) All of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

(c) This Amendment has been duly executed and delivered by Borrower, and the
Agreement continues to constitute the legal, valid and binding agreements and
obligations of Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

7. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

8. Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

3



--------------------------------------------------------------------------------

9. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default, whether or not known to Lender and whether or
not existing on the date of this Amendment.

10. Release.

(a) Borrower and each Guarantor signing the Acknowledgment and Agreement of
Guarantors set forth below hereby absolutely and unconditionally releases and
forever discharges Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Borrower or such Guarantor has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown. Borrower and each
Guarantor signing the Acknowledgment and Agreement of Guarantors set forth below
certifies that it has read the following provisions of California Civil Code
Section 1542:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

(b) Borrower and each Guarantor signing the Acknowledgment and Agreement of
Guarantors set forth below understands and acknowledges that the significance
and consequence of this waiver of California Civil Code Section 1542 is that
even if it should eventually suffer additional damages arising out of the facts
referred to above, it will not be able to make any claim for those damages.
Furthermore, Borrower and each Guarantor signing the Acknowledgment and
Agreement of Guarantors set forth below acknowledges that it intends these
consequences even as to claims for damages that may exist as of the date of this
release but which it does not know exist, and which, if known, would materially
affect its decision to execute this Agreement, regardless of whether its lack of
knowledge is the result of ignorance, oversight, error, negligence, or any other
cause.

11. Reaffirmation of the Agreement. The Agreement as amended hereby remains in
full force and effect.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

E2OPEN, INC., a Delaware corporation By  

/s/ PETER J. MALONEY

Name:   Peter J. Maloney Title:   Chief Financial Officer BRIDGE BANK, NATIONAL
ASSOCIATION By  

/s/ MIKE CALVELLO

Name:   Mike Calvello Title:   Assistant Vice President, Capital Finance
Division

Amendment Number One to Business Financing Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

Each of the undersigned, a guarantor of the obligations of E2Open, Inc., a
Delaware corporation (“Borrower”), owing to Bridge Bank, National Association
(“Lender”), pursuant to the separate Guaranty of each (“Guaranty”), hereby
(i) acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 10 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that Lender may
amend, restate, extend, renew or otherwise modify the Loan Documents and any
indebtedness or agreement of Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the obligations of the
undersigned under its Guaranty.

 

E2OPEN DEVELOPMENT CORPORATION, a Delaware corporation By  

/s/ PETER J. MALONEY

Name:   Peter J. Maloney Title:   Chief Financial Officer GELSILICON, INC. a
Delaware corporation By  

/s/ PETER J. MALONEY

Name:   Peter J. Maloney Title:   Chief Financial Officer

 

Amendment Number One to Business Financing Agreement



--------------------------------------------------------------------------------

EXHIBIT D

EXISTING INDEBTEDNESS

[see attached]

 

Amendment Number One to Business Financing Agreement